MEMORANDUM***
David W. Jacobson appeals pro se the district court’s summary judgment and judgment as a matter of law for defendants (“the officers”) in his 42 U.S.C. § 1983 action alleging the officers unlawfully searched his residence and stole personal property. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Howard v. Everex Systems, Inc., 228 F.3d 1057, 1060 (9th Cir.2000), and we affirm.
The district court properly granted summary judgment to the officers with respect to Jacobson’s claim that their warrantless search of his residence was unlawful. See United States v. Knight, 534 U.S. 112, 121, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001) (holding that a warrantless search of a probationer’s residence is reasonable when supported by reasonable suspicion of criminal conduct); United States v. Davis, 932 F.2d 752, 758 (9th Cir.1991) (noting the difference between parolee and probationer status is not constitutionally significant in evaluating the scope of a search). Because the officers arrested Jacobson for burglary while he was still inside a commercial building, and after discovering Jacobson was on parole for burglary, the officers had reasonable suspicion of criminal conduct and their search of Jacobson’s residence was lawful. See Knight, 534 U.S. at 121, 122 S.Ct. 587.
Judgment as a matter of law was proper because Jacobson failed to present any evidence at trial that the officers stole his personal property, failed to secure his residence, or otherwise conducted the search of his residence in an unreasonable manner. See Pierce v. Multnomah County, 76 F.3d 1032, 1037 (9th Cir.1996) (judgment as a matter of law is proper where the evidence permits only one reasonable conclusion).
Jacobson’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.